      Case 4:19-cv-00300-RH-MJF Document 138 Filed 09/10/19 Page 1 of 7




                    UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

KELVIN LEON JONES, et al.,

      Plaintiffs,

v.                                            Case No. 4:19-cv-300-MW-MJF
                                              (Lead Case)
RON DESANTIS, et al.,

     Defendants.
____________________________/

     GOVERNOR AND SECRETARY OF STATE’S MOTION FOR STAY
        PENDING RENDITION OF FLORIDA SUPREME COURT
                     ADVISORY OPINION

      The Governor and Secretary of State (“State Defendants”) ask this Court for

a stay pending the Florida Supreme Court’s rendition of an advisory opinion as to

the meaning of the phrase “completion of all terms of sentence” in Article VI, section

4(a) of the Florida Constitution, pursuant to Federal Rule of Civil Procedure 60(b),

as the opinion would be instructive on a question of state law interpretation that has

practical implications on the challenges raised in these actions.

                           MEMORANDUM OF LAW

      I.     Background

      On August 9, 2019, the Governor requested, under Article IV, section 1(c) of

the Florida Constitution, that the Florida Supreme Court provide an advisory opinion

on the meaning of the phrase “completion of all terms of sentence,” as its
      Case 4:19-cv-00300-RH-MJF Document 138 Filed 09/10/19 Page 2 of 7




interpretation affects the Governor’s executive powers and duties. On August 29,

2019, the Florida Supreme Court issued an order exercising the Court’s discretion

to provide the Governor with an advisory opinion in response to his request. A copy

of the Governor’s request and the Florida Supreme Court’s order accepting

jurisdiction is provided as Composite Exhibit “A.” The Florida Supreme Court’s

Order provides all interested parties shall file initial briefs on or before Wednesday,

September 18, 2019, and oral argument will be held at 9:00 a.m. on Wednesday,

November 6, 2019.

      II.    Legal Argument

      A district court has the inherent discretionary authority to stay proceedings

before it for reasons such as judicial economy. See, e.g., Landis v. N. Am. Co., 299

U.S. 248, 254 (1936) (“[T]he power to stay proceedings is incidental to the power

inherent in every court to control disposition of the causes on its docket with

economy of time and effort for itself, for counsel, and for litigants.”). Discretion

should be exercised here because this Court will have the benefit of the Florida

Supreme Court’s view of the meaning of the phrase “completion of all terms of

sentence” under Florida’s Constitution.

      In filing this motion for stay, the State Defendants are not abandoning the

motion to dismiss filed on August 2, 2019 (ECF No. 97). Indeed, the Florida

Supreme Court’s order further supports the redressability and abstention arguments

                                          2
      Case 4:19-cv-00300-RH-MJF Document 138 Filed 09/10/19 Page 3 of 7




set forth in the motion because the Florida Supreme Court’s opinion could resolve

(or at least narrow the issues) by determining that the plain language “all terms of

sentence” in Article VI, section 4(a) of the Florida Constitution includes legal fines,

fees, restitution, and other financial obligations. See generally Colo. River Water

Conservation Dist. v. United States, 424 U.S. 800, 817-18 (1976) (granting a federal

court discretion to abstain where there are ongoing state court proceeding).

      But if this Court decides not to dismiss the case after reviewing the motion to

dismiss, the Plaintiff’s response filed on August 29, 2019 (ECF No. 121), and the

State Defendants’ reply to be filed on September 23, 2019, then the State Defendants

respectfully request this Court stay this case until 10 days after issuance of the

Florida Supreme Court’s opinion.

      A stay, like dismissal, would promote judicial economy and federal-state

comity. If the Florida Supreme Court agrees that the phrase “all terms of sentence”

encompasses financial obligations imposed as part of the sentence—this might well

alter the course of the pending federal proceeding, or at the very least, require

Plaintiffs to amend their complaints to include a constitutional challenge to Article

VI, section 4(a) of the Florida Constitution.   A contrary interpretation might well

resolve the Plaintiffs’ concerns without addressing the federal constitutional issues.

      The Florida Supreme Court’s briefing schedule allows all interested parties,

including the Plaintiffs in this action, to express their views and be heard at oral

                                          3
     Case 4:19-cv-00300-RH-MJF Document 138 Filed 09/10/19 Page 4 of 7




argument, which the Florida Supreme Court has scheduled for November 6, 2019.

As the Florida Supreme Court has ordered that initial briefs are due on September

18, 2019, the Florida Supreme Court is placing this request on an expedited schedule.

In the past two decades, the Florida Supreme Court has resolved advisory opinion

requests with a median time of 24 days from the date the request was made.1

      Furthermore, this Court posed a question during the scheduling conference on

August 15, 2019, that is at the heart of what the Florida Supreme Court may issue

an advisory opinion—if Article VI, section 4(a) of the Florida Constitution includes

satisfaction of all legal financial obligations, how does that impact the challenges

raised in the federal litigation? This Court requested Plaintiffs and Defendants to

address how that interpretation may affect the status of Florida’s scheme on felon

disenfranchisement, even though Plaintiffs do not challenge Florida’s Constitution.

This Court need not pose hypothetical questions as to what Florida’s Constitution

means regarding satisfaction of legal financial obligations because the Florida

Supreme Court’s advisory opinion will provide clarity and finality on that issue—




1
  Adv. Op. to the Gov.—Judicial Vacancy Due to Resignation, 42 So. 3d 795 (Fla.
2010) (21 days); Adv. Op. to the Gov.—Commission of Elected Judge, 17 So. 3d 265
(Fla. 2009) (29 days); Adv. Op. to the Gov.—Appointment or Elec. Of Judges, 983
So. 2d 256 (Fla. 2008) (14 days); Adv. Op. to the Gov.—Sheriff & Jud. Vacancies
Due to Resignation, 928 So. 2d 1218 (Fla. 2006) (15 days); Adv. Op. to the Gov.—
Appointment or Election of Judges, 842 So. 2d 132 (Fla. 2002) (40 days).
                                        4
       Case 4:19-cv-00300-RH-MJF Document 138 Filed 09/10/19 Page 5 of 7




 an issue solely in their jurisdiction. See Arizona v. Evans, 514 U.S. 1, 8-9 (1995)

 (Fundamental that state courts be left free to interpret their state constitutions).

          The purpose of this motion for stay is not to unduly delay these proceedings.

 A fair and quick resolution to the issues raised by the Plaintiffs is in Florida’s best

 interest. Therefore, a stay until after the Florida Supreme Court has issued an

 advisory opinion, with a ten (10) day opportunity to provide supplemental briefing

 upon issuance of the opinion, would help inform these proceedings and provide this

 Court with a ruling on a key issue of state law that goes to the very heart of these

 cases.

          WHEREFORE, the Governor and Secretary request that this Court enter a

 stay until 10 days after issuance of the Florida Supreme Court’s advisory opinion on

 the meaning of the phrase “completion of all terms of sentence,” and grant any other

 relief this Court deems reasonable and just.

                Respectfully submitted this 10th day of September, 2019.

/ S/     Nicholas A. Primrose
JOSEPH W. JACQUOT (FBN 189715)                  BRADLEY R. MCVAY (FBN 79034)
   General Counsel                                General Counsel
joe.jacquot@eog.myflorida.com                   brad.mcvay@dos.myflorida.com
NICHOLAS A. PRIMROSE (FBN 104804)               ASHLEY E. DAVIS (FBN 48032)
   Deputy General Counsel                        Deputy General Counsel
nicholas.primrose@eog.myflorida.com             ashley.davis@dos.myflorida.com
COLLEN M. ERNST (FBN 112903)                    FLORIDA DEPARTMENT OF STATE
   Deputy General Counsel                       R.A. Gray Building Suite, 100
colleen.ernst@eog.myflorida.com                 500 South Bronough Street
EXECUTIVE OFFICE OF THE GOVERNOR                Tallahassee, Florida 32399-0250
400 S. Monroe St., PL-5                         Phone: (850) 245-6536
                                            5
       Case 4:19-cv-00300-RH-MJF Document 138 Filed 09/10/19 Page 6 of 7



Tallahassee, Florida 32399                     Fax: (850) 245-6127
Phone: (850)717-9310
Fax: (850) 488-9810                            MOHAMMAD O. JAZIL (FBN 72556)
Counsel for Governor Ron DeSantis              mjazil@hgslaw.com
                                               GARY V. PERKO (FBN 855898)
                                               gperko@hgslaw.com
                                               HOPPING GREEN & SAMS, P.A.
                                               119 South Monroe Street, Suite 300
                                               Tallahassee, Florida 32301
                                               Phone: (850) 222-7500
                                               Fax: (850) 224-8551

                                               GEORGE N. MEROS, JR. (FBN
                                               263321) George.meros@hklaw.com
                                               TARA R. PRICE (FBN 98073)
                                               Tara.price@hklaw.com HOLLAND &
                                               KNIGHT LLP
                                               315 South Calhoun Street, Suite 600
                                               Tallahassee, Florida 32301
                                               Telephone: (850) 224-7000
                                               Facsimile: (850) 224-8832
                                               Counsel for the Florida Secretary of
                                               State, Laurel M. Lee



                                          ***

                       LOCAL RULE 7.1 CERTIFICATION

        Pursuant to Local Rule 7.1(C), the undersigned counsel conferred with

  counsel for the Plaintiffs and counsel for the co-Defendants in accordance with Local

  Rule 7.1(B) by e-mail and is authorized to state that Gruver, McCoy, Raysor and

  Jones Plaintiffs oppose this motion, and the Secretary of State and Supervisors of

  Elections Kim Barton, Michael Bennett, Mike Hogan, Craig Latimer, Leslie
                                           6
         Case 4:19-cv-00300-RH-MJF Document 138 Filed 09/10/19 Page 7 of 7




   Rossway Swan, Ron Turner, and Christina White concur and do not oppose this

   motion.



             CERTIFICATE OF COMPLIANCE WITH LOCAL RULES

          The undersigned certifies that the foregoing complies with the size, font, and

formatting requirements of Local Rule 5.1(C), and that the foregoing complies with

the word limit in Local Rule 7.1(F); the foregoing contains 1,154 words, excluding the

case style, signature block, and certificates.



                                                     /s/ Nicholas A. Primrose
                                                     Attorney




                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was

served to all counsel of record through the Court’s CM/ECF system on this 10th day

of September, 2019.


                                                     /s/ Nicholas A. Primrose
                                                     Attorney




                                                 7
